DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 10/22/21 have been fully considered but they are not persuasive.
On pages 7-8 Applicant argues amendments overcome the rejection of record.
The Examiner respectfully refers to the rejection below regarding amended claims. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to for appearing to be missing a word in the last paragraph.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4-5, 7, 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burstein et al. (US 20090204222 A1), hereinafter known as .
Regarding claim 1, Burstein discloses a tibial prosthesis comprising:
a medial insert with a medial articulation surface (Annotated Figure 2d) for articulation with a medial portion of a femoral condylar articulation surface (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Burstein  was considered capable of performing the cited intended use.) and a medial bottom surface (Annotated Figure 2d) for receipt by a medial portion of a tibial base member (this is also stated as an “intended use” (see explanation above).), 
wherein the medial articulation surface comprises a medial posterior portion with a medial posterior slope relative to the medial bottom surface (Figures 3, 5); 
the medial posterior portion including a medial posterior lip having a medial height as measured from the medial bottom surface to the medial posterior lip, and a medial thickness as measured from the medial bottom surface to a lowest point of the medial articulation surface (Figures 2c-d  and
a lateral insert comprising a lateral articulation surface (Annotated Figure 2d) for articulation with a lateral portion of the femoral condylar articulation surface (this is also stated as an “intended use” (see explanation above).), and a lateral bottom surface (Annotated Figure 2d) for receipt by a lateral portion of the tibial base member (this is also stated as an “intended use” (see explanation above).),
wherein the lateral articulation surface comprises a lateral posterior portion with a lateral posterior slope relative to the lateral bottom surface (Figures 3, 5),
the lateral posterior portion including a lateral posterior lip having a lateral height as measured from the lateral bottom surface to the lateral posterior lip, and a lateral thickness as measured from the lateral bottom surface to a lowest point of the lateral articulation surface (Figures 2c-d show the medial posterior lip surrounding the medial insert; it is inherent that this lip has a height and a thickness); 
but is silent with regards to the prosthesis comprising distinct medial and lateral inserts,
and the lateral height and thickness are greater than the medial height/thickness.

    PNG
    media_image1.png
    323
    602
    media_image1.png
    Greyscale

However, regarding claim 1 Johnson teaches that a tibial prosthetic insert can be either whole (e.g. medial and lateral sides together) or modular (e.g. medial and lateral sides being separate) (Figure 20c).  Burstein and Johnson are involved in the same field of endeavor, namely tibial prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthetic of Burstein by having the medial and lateral sides modular and distinct such as is taught by Johnson since these are two well-known configurations for tibial inserts, each with their own known and distinct advantage over the other, but being essentially interchangeable in the art.
Further, regarding claim 1 O’Connor teaches wherein a lateral insert height/thickness is greater than a medial height/thickness (Figures 2b-c, 3b-c, 4b-d). Burstein and O’Connor are involved in the same field of endeavor, namely tibial prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the prosthesis of the Burnstein Johnson Combination so that the lateral height/thickness is greater than that of the medial insert such as is taught by O’Connor since this is a known 
Regarding claim 2, the Burstein Johnson O’Connor Combination teaches the prosthesis of claim 1 substantially as is claimed, 
wherein Burstein further discloses the slopes of the medial and lateral posterior portions are equal (Figure 2d shows the slopes being the same; see also figure 5).
Regarding claims 4 and 7, the Burstein Johnson O’Connor Combination teaches the prosthesis of claim 1 substantially as is claimed, 
wherein Burstein further discloses the medial posterior slope is negative (decreases) in an anterior-posterior direction of the medial insert (Figure 5).
Regarding claims 5 and 9, the Burstein Johnson O’Connor Combination teaches the prosthesis of claim 1 substantially as is claimed, 
wherein Burstein further discloses the lateral posterior slope is negative (decreases) in an anterior-posterior direction of the lateral insert (Figure 5).
Regarding claim 10, the Burstein Johnson O’Connor Combination teaches the prosthesis of claim 1 substantially as is claimed, 
wherein Burstein further discloses the medial and lateral posterior slopes are configured to provide balance between a medial collateral ligament and a lateral collateral ligament (the applicant is respectfully advised that it has been In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, Burstein discloses all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the cited functional limitations.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/08/21